NIr. Justice Sample delivered the opinion of the Court. This suit was brought to recover damages for the alleged killing of a cow owned by appellee. Two points are made by appellant: 1, that though the cow was found dead in the ditch along its track, there is no evidence to show such death resulted from collision with a train; 2, that there is no evidence to show the cow was killed by the servants of appellant. The record is short and has been read. It is evident the case was loosely tried, but there is sufficient in the record to justify the finding and judgment, and it is affirmed.